Cite as: 577 U. S. ____ (2016)            1

                           Per Curiam

SUPREME COURT OF THE UNITED STATES
  MELENE JAMES v. CITY OF BOISE, IDAHO, ET AL.
  ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME 

                   COURT OF IDAHO

             No. 15–493.   Decided January 25, 2016


   PER CURIAM.
   Under federal law, a court has discretion to “allow the
prevailing party, other than the United States, a reason-
able attorney’s fee” in a civil rights lawsuit filed under 42
U.S. C. §1983. 42 U.S. C. §1988. In Hughes v. Rowe, 449
U.S. 5 (1980) (per curiam), this Court interpreted §1988 to
permit a prevailing defendant in such a suit to recover
fees only if “the plaintiff ’s action was frivolous, unreason-
able, or without foundation.” Id., at 14 (quoting Chris-
tiansburg Garment Co. v. EEOC, 434 U.S. 412, 421 (1978)
(internal quotation marks omitted)).
   In the decision below, the Idaho Supreme Court con-
cluded that it was not bound by this Court’s interpretation
of §1988 in Hughes. According to that court, “[a]lthough
the Supreme Court may have the authority to limit the
discretion of lower federal courts, it does not have the
authority to limit the discretion of state courts where such
limitation is not contained in the statute.” 158 Idaho
713, 734, 351 P.3d 1171, 1192 (2015). The court then pro-
ceeded to award attorney’s fees under §1988 to a prevailing
defendant without first determining that “the plaintiff ’s
action was frivolous, unreasonable, or without founda-
tion.” The court’s fee award rested solely on its interpreta-
tion of federal law; the court explicitly refused to award
fees under state law. Id., at 734–735, 351 P. 3d, at 1192–
1193. We grant certiorari, and now reverse.
   Section 1988 is a federal statute. “It is this Court’s
responsibility to say what a [federal] statute means, and
once the Court has spoken, it is the duty of other courts to
2                      JAMES v. BOISE

                          Per Curiam

respect that understanding of the governing rule of law.”
Nitro-Lift Technologies, L. L. C. v. Howard, 568 U. S. ___,
___ (2012) (per curiam) (slip op., at 5) (quoting Rivers v.
Roadway Express, Inc., 511 U.S. 298, 312 (1994) (internal
quotation marks omitted)). And for good reason. As Jus-
tice Story explained 200 years ago, if state courts were
permitted to disregard this Court’s rulings on federal law,
“the laws, the treaties, and the constitution of the United
States would be different in different states, and might,
perhaps, never have precisely the same construction,
obligation, or efficacy, in any two states. The public mis-
chiefs that would attend such a state of things would be
truly deplorable.” Martin v. Hunter’s Lessee, 1 Wheat.
304, 348 (1816).
   The Idaho Supreme Court, like any other state or fed-
eral court, is bound by this Court’s interpretation of federal
law. The state court erred in concluding otherwise. The
judgment of the Idaho Supreme Court is reversed, and the
case is remanded for further proceedings not inconsistent
with this opinion.
                                              It is so ordered.